DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 1/6/22 have been fully considered but they are not persuasive.  Applicant argues the examiner has provided no explanation by which it can be understood that the Kondo ‘elastic strand 270’ can be construed as a stretch adhesive.  The premise of this argument is not clear as the ‘stretch adhesive’ limitation is introduced in the present amendment.  Element 270 was indicated in the previous action as an elastomeric material.  The examiner will rely on another reference to teach the new limitation of a stretch adhesive in the rejection below.  

As to claim 34, Applicant argues he is unable to find, in Kondo, a disclosure of all elements recited in the claims, specifically a disclosure of first and second leg opening and a waist opening, the elastomeric material extending along both the first and second leg openings and the waist opening, in the manner recited in the claim. In response, the examiner contends Kondo teaches elastomeric material 270 is present at leg openings in the crotch portion 150 as the elastic material is present throughout the front and rear waist panels, the edge of the waist panels in the crotch region, providing the leg openings for the article 100 (Figures 3 and 5);  

Applicant argues he is unable to find, in Kondo, a disclosure of an insert assembly having at least an absorbent core comprising a liquid-absorbing material – this is found in paragraphs 0047 and 0053 as previously cited, the insert assembly positioned along the crotch portion and disposed between the first elastomeric composite and the second elastomeric composite (Figure 1) such that the first elastomeric composite, the second elastomeric composite and the insert assembly form a unitized elastomeric panel in the manner recited in the claim 34.  The examiner respectfully disagrees  as Kondo teaches the first and second waist belts can be made from a unitary piece of material (paragraph 0043).  Additionally, the front, rear, and crotch regions form a unitized panel, in that it forms one unit, as broadly as claimed in an open and closed article as shown in Figures 1 and 2.  Applicant’s arguments are not persuasive and the rejection is maintained.

Applicant argues Kondo does not disclose a smooth ‘countered’ feeling absorbent article where the elastomeric material is extending along both the first and second leg openings and the waist opening and wherein the insert assembly is disposed between elastomeric composites.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a smooth ‘countered’ feeling absorbent article) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


With respect to claim 78, Applicant argues Kondo does not teach the barrier cuffs 360 are coextensive with the top sheet. In paragraph 0054, Kondo teaches the elasticized cuffs 360 are joined to the topsheet and Figure 1 clearly shows the elasticized barrier cuff 360 extending the length of the topsheet 330. The cuffs and topsheet are ‘coextensive’ in that they have the same spatial or temporal scope or boundaries (www.merriam-wesbter.com/dictionary) and meet the claimed limitations. 

The arguments regarding the rejection of claims 1-4, 6-7 and 9 under U.S.C. 102(a) over Guzman Reyes US 2008/0287897 and the rejection of claim 5 under 35 U.S.C. 103 also over Guzman Reyes is moot because the new ground of rejection does not rely on this reference. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 34, 39, and 40 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kondo et al. United States Patent Application Publication 2005/0177125.

As to claim 34, Kondo teaches a disposable absorbent garment 100 having front 130 and rear portions 140 and a crotch portion 150 (Figure 1), the disposable absorbent garment comprising: a first substrate layer 250 extending from the front to the rear portion, the first substrate layer 250 configured to come in contact with a wearer's body when the disposable absorbent garment is being worn by the wearer (Figures 1, 6, and 7; paragraphs 0044-0045); a second substrate layer 260 extending from the front to the rear portion, the second substrate layer 260 configured to face away from the wearer's body when the disposable absorbent garment is being worn by the wearer (Figures 1, 6, and 7; paragraphs 0044-0045); a first elastomeric material 270 coupled to at least a portion of the first substrate layer 260 to form a first elastomeric composite 131; a second elastomeric material 270 and to at least a portion of the second substrate layer to form a second elastomeric composite 141 (Figure 1; paragraphs 0042-0045);

 first and second leg openings 190 and a waist opening 180 (Figure 5, paragraph 0039), the elastomeric material extending along both the first and second leg openings and the waist opening (Figure 2); and 
an insert assembly 151 having at least an absorbent core 350 comprising a liquid-absorbing material (Figures 1 and 6; paragraphs 0050, 0053), the insert assembly 151 positioned along the crotch portion 40 and disposed between the first elastomeric composite 131 and the second elastomeric composite 141 (Figure 1), such that the first elastomeric composite 131, the second elastomeric composite 141 and the insert assembly 151 form a unitized elastomeric panel – where Kondo teaches the waist panels 131, 141 comprise a first and second waist belt member that can be made from a unitary piece of material. As to claim 39, the insert assembly 151 comprises an acquisition layer, the acquisition layer disposed between the absorbent core and the first substrate layer (paragraph 0053). As to claim 40, the insert assembly 151 further comprises a top sheet 330, wherein the acquisition layer is disposed between the top sheet 330 and the absorbent core 350, and wherein the top sheet 30 is coupled to both the acquisition layer and the first elastomeric material (paragraphs 0040, 0041, 0053). 


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	Claims 1-7, 9, 35-38, and 78-82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. United States Patent Application Publication 2005/0177125.

10.	As to clam 1, Kondo teaches a disposable absorbent garment 100 comprising: a body comprising: a front body section 130 configured to be fitted against a front, or anterior, portion of a wearer's body, and a rear body section 140 configured to be fitted against a rear, or superior, portion of the wearer's body; and a crotch section 150 coupled to the front and rear body sections, the crotch section 150 configured to be fitted against a crotch region of the wearer's body (Figure 1; paragraph 0038); wherein at least one of the front body section 130, rear body section 140, and crotch section 150 


As to claim 2, the crotch section 150 comprises an insert assembly 151 having at least an absorbent core 350 comprising a liquid-absorbing material (Figures 1 and 6; paragraphs 0050, 0053). 

As to claims 3 and 4, Kondo teaches the insert assembly further comprises an acquisition layer (paragraph 0053).  Kondo does not specifically teach the acquisition layer disposed between the absorbent core and a first substrate layer.  However, Kondo teaches the absorbent core may comprise other layers, such as tissue wraps or tissue 

With respect to claim 4, Kondo does not specifically teach a polymer film barrier disposed between the absorbent core and a second substrate layer. However, Kondo teaches the backsheet 340 may be formed with a polyolefin film (barrier) having a nonwoven (second substrate) laminated to the exterior of the polyolefin film (paragraph 0052). As to claim 5, Kondo teaches the insert assembly further comprises a top sheet 330 applied to the acquisition layer (paragraph 0053)  and stand up leg gathers (SULGs) 360 applied to the top sheet (Figure 1; paragraph 0054). As to claims 6, 7 and 9, Kondo teaches the elastic strands allow the waist panels 131, 141 to elastically expand and contract such that the waist panel dynamically fits the wearer’s body during use (paragraph 0044).  Kondo does not specifically teach the waist panels have multi-directional stretch properties.  Driskell teaches elastic laminates comprising elastomeric adhesives as discussed above for providing restoring forces in all planar directions, which ma provide improved resistance to torsional forces in the plane of the 
As to claim 78, Kondo teaches an absorbent article 100 comprising: a top sheet 330 having a first side configured to face a body of a user when the absorbent article is applied to the body, and a second side opposing the first side; a back sheet 340 having a first side and a second side, the first side facing the top sheet 330; an elastomeric material 360 disposed between the top sheet 330 and the back sheet 340, the elastomeric material 360 coupled to and coextensive with the top sheet 330 (Figure 1; paragraphs 0050,0054); and an absorbent core 350.  Kondo does not specifically teach the absorbent core disposed between the elastomeric material and the back sheet, and wherein the absorbent core is coupled to a first side to the elastomeric material.  However, Kondo does teach the topsheet 330 and backsheet 340 are indirectly joined together by directly joining them to other elements like the barrier cuffs 360 (paragraphs 0050, 0054).  Based on the teaching of Kondo, it would have been obvious to provide the claimed arrangement since Kondo teaches variations in the arrangement of the topsheet, backsheet, and barrier cuffs are possible.
As to claim 79, Kondo teaches an adhesive layer disposed between the absorbent core and the back sheet and coupled to a second side of the absorbent core (paragraph 0050).  Kondo does not specifically teach the adhesive layer extends along and beyond the entire second side of the absorbent core, but is not coextensive with the back sheet.  
As to claim 82, Kondo teaches at least a portion of the top sheet comprises a hydrophilic material (paragraph 0051). 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781